Title: To James Madison from William MacCreery, 20 May 1808
From: MacCreery, William
To: Madison, James



Sir
Baltimore 20 May 1808.

It being understood that it is the intention of Government to Send a Vessel to Europe once a month, during the continuance of the present embargo; and that the despatches of Government shall be under the special care of one of our citizens, I take the liberty of mentioning Mr. J. C. Neilson, of this place, a friend of mine, who has Some business in England, as a person who wou’d, I think, pay all due attention to whatever you might think proper to confide to his care.
It wou’d afford me much pleasure that Mr. Neilson cou’d be made use of on this occasion, & still more to have a knowlege of it soon.
Pray pardon this freedom and believe me to be most respectfully & Sincerely Sir Your mo: Hle Servt

Wm. MacCreery

